FILED
                                                                                             2/5/2021
                                                                                    Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                            Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA


                                          )
ERIK WILHELM TRACZYK,                     )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )               Civil Action No. 21-0312 (UNA)
                                          )
JACOB LEVITAN, et al.,                    )
                                          )
            Defendants.                   )
_________________________________________ )

                                  MEMORANDUM OPINION

       This matter is before the Court on review of this pro se plaintiff’s application to proceed

in forma pauperis and his civil complaint. The Court has reviewed the complaint, keeping in

mind that complaints filed by pro se litigants are held to less stringent standards than those

applied to pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even

pro se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell v.

Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure

requires that a complaint contain a short and plain statement of the grounds upon which the

Court’s jurisdiction depends, a short and plain statement of the claim showing that the pleader is

entitled to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).

The purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the

claim being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense,

and to determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,

498 (D.D.C. 1977).
       After having carefully reviewed the complaint, the Court concludes that the complaint

does not allege a basis for jurisdiction, does not allege a colorable legal claim, and does not

demand a particular form of relief.1 As drafted, the complaint fails to meet Rule 8(a)’s minimal

pleading standards, and it must therefore be dismissed.

       Plaintiff’s application to proceed in forma pauperis will be granted.

       A separate order will issue.


                                                      /s/
                                                      RANDOLPH D. MOSS
                                                      United States District Judge
DATE: February 5, 2021




1
  Plaintiff, who currently is incarcerated at the Louisiana State Penitentiary in Angola,
Louisiana, makes a passing reference to his release from custody. Even if plaintiff were seeking
habeas relief, this Court would lack territorial jurisdiction over such a claim. This Court “may
not entertain a habeas petition involving present physical custody unless the respondent
custodian is within its territorial jurisdiction,” Stokes v. U.S. Parole Comm’n, 374 F.3d 1235,
1239 (D.C. Cir. 2004), and plaintiff is incarcerated outside of the District of Columbia. The
proper respondent in a habeas corpus action, moreover, is plaintiff’s custodian, Rumsfeld v.
Padilla, 542 U.S. 426, 434–35 (2004), and plaintiff does not name his custodian as a defendant.